MEMORANDUM2
Federal prisoner, David L. Ries appeals pro se the district court’s denial of his “Motion to Compel Production and Records,” subsequent to the district court’s imposition of two concurrent sixty-month sentences of imprisonment following Ries’ conviction of various counterfeiting and fraud crimes. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review the district court’s resolution of a petition for the disclosure of grand jury material for an abuse of discretion. In re Grand Jury Proceedings, 62 F.3d 1175, 1178 (9th Cir.1995).
Ries contends the district court erred in denying his motion to compel production of grand jury records. We disagree.
People seeking the disclosure of grand jury material “must show that the material they seek is needed to avoid a *629possible injustice in another judicial proceeding, that the need for disclosure is greater than the need for continued secrecy.” Id. at 1179. The district court did not abuse its discretion when it denied Ries’ motion, concluding that Ries did not show the requisite necessity under Fed. R.Crim.P. 6(e), because no proceeding was pending at the time of his request. Id.
AFFIRMED.3

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.


. We do not consider any portion of Ries’ appellate brief or excerpts of record in which he improperly attempts to argue matters that are outside the scope of this appeal. See Fed. R.App. P. 28; 9th Cir. R. 30-1.